INVESTMENT MANAGERS SERIES TRUST 803 W. Michigan Street Milwaukee, WI 53223 December 30, 2011 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Investment Managers Series Trust (filing relates to Palmer Square Absolute Return Fund,) (File Nos. 333-122901 and 811-21719) Ladies and Gentlemen: On behalf of Investment Managers Series Trust (the “Trust”), we are filing Preliminary Information Statement relating to its series Palmer Square Absolute Return Fund (the “Fund”) for the purpose of appointing new sub-advisors to the Fund Please contact Laurie Dee at Bingham McCutchen LLP at (714) 830-0679 with any comments or questions relating to the filing. Sincerely, /s/Rita Dam Rita Dam Treasurer Investment Mangers Series Trust
